DETAILED ACTION
This communication is in response to the Arguments filed on 05/19/2022. Claims 1-5 and 7-16 are pending and have been examined.
Any previous objection/rejection not mentioned in this Office Action has been withdrawn by the Examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2022  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 05/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,847,165 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
With respect to the Double Patenting Rejection, the Applicant has filed a Terminal Disclaimer over 10,847,165 and therefore this rejection has been withdrawn.
With respect to the 35 USC 103 rejections of claims 1-5, and 10, 12, 13-15, the Applicant asserts that the present application relates to a method of detecting liveness of a speaker and detecting replay attached on a voice biometrics system. Further, the Applicant asserts that the secondary reference is not related to speaker verification and therefore would not contemplate the adaptation of speaker verification of Lukasz ( the primary reference)
The Examiner respectively disagrees with these assertions. In response to applicant's argument that is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  The Examiner notes that the secondary reference of Wulff was used for the last two limitations of the claim. These last two limitations connect the “generating and transmitting” limitation, specifically in adapting the “generating and transmitting” of the ultrasound signal. The Examiner notes in Wulff, the location and orientation are determined of the device and further the ultrasound signal is steered based on the location and orientation determined. Although Wulff is not related to speaker verification, Lukasz and Wulff are both related to emitting of an ultrasound signal. Therefore, both references relate to the emission of an ultrasound signal.  The Examiner also notes that the last two limitation of the claims do not clearly show its connection to speaker liveness detection or replay attack but to the adaptation of ultrasound emission. Hence, Wulff’s teachings would provide a benefit of providing less multipath reverberances and successful communications (as provided in the motivation of the rejection) as a result when emitting ultrasound signal as Lukasz further emits ultrasounds signals.
Further, the Applicant cancelled allowable claim 6 and now notes that 8+9 are allowable as previously indicated. The Examiner notes that the Examiner has withdrawn the allowability of these claims as a result of the cancellation of claim 6 from which claims 8 and 9 originally depended from.
Therefore, the Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and 9 recites the limitation "the first transducer"  and “the second transducer in line 4 and each of claim 8 and 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8-9 and 13-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lukasz (EP 3156978, cited in IDS) in view of Wullf (US 2013/0279297).
As to claim 1, 15, and 16, Lukasz teaches a method of liveness detection in a device, the method comprising: 
receiving a speech signal from a voice source (see [0048], where uttered speech is recorded); 
generating and transmitting an ultrasound signal through a transducer of the device (see [0041], where a ultrasonic signal is emitted by the emitter based on sine function); 
detecting a reflection of the transmitted ultrasound signal (see [0050], where reflected signal is captured); 
detecting Doppler shifts in the reflection of the generated ultrasound signal (see [0042], where Doppler used in observing change in frequency of a wave and see [0062]); and 
identifying whether the received speech signal is indicative of liveness of a speaker based on the detected Doppler shifts (see [0043], [0056], [0059], where liveness of a speaking user determined based on ultrasound information), and 
However, Lukasz does not specifically teach the method further comprising: obtaining information about a position of the device; and adapting the generating and transmitting of the ultrasound signal based on the information about the position of the device.
Wulff teaches obtaining information about a position of the device (see [0010], where location and orientation of an transmitting device determined and see Figure 2, step 204); and adapting the generating and transmitting of the ultrasound signal based on the information about the position of the device (see Figure 2, step 206, where emitter is driven in a mobile device that is more oriented towards receiver and see [0031]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the ultrasound as taught by Lukasz with the adapting as taught by Wulff for the purpose of less multipath reverberations and increases likelihood of successful communication (See Wulff [0010]).
As to claims 15-16, apparatus claims 15-16 and method claim 1 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claims 15-16 are similarly rejected under the same rationale as applied above with respect to method claim. Furthermore, Lukasz teaches the system in Figure 2 and see [0026] where computer readable medium is described and see [0025], where computer and program also described.

As to claim 3, Lukasz in view of Wulff teaches all of the limitations as in claim 1, above.
Furthermore, Wulff teaches wherein the device has multiple transducers, and wherein adapting the generating and transmitting of the ultrasound signal comprises: selecting the transducer in which the ultrasound signal is generated (see [0031], where driving one of the emitters that is most oriented towards the receiver).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the ultrasound as taught by Lukasz with the adapting as taught by Wulff for the purpose of less multipath reverberations and increases likelihood of successful communication (See Wulff [0010]).

	As to claim 4, Lukasz in view of Wulff teaches all of the limitations as in claim 1, above.
	Furthermore, Wulff teaches wherein obtaining information about a position of the device comprises obtaining information about an orientation of the device (see Figure 2, step 206 and 202, where orientation of device determined).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the ultrasound as taught by Lukasz with the adapting as taught by Wulff for the purpose of less multipath reverberations and increases likelihood of successful communication (See Wulff [0010]).

As to claims 8 and 9, Lukasz in view of Wulff teaches all of the limitations as in claim 1, above.
Furthermore, Wulff teaches wherein adapting the generating and transmitting of the ultrasound signal based on the information about the position of the device comprises (see Figure 2, step 206, where emitter is driven in a mobile device that is more oriented towards receiver and see [0031]): transmitting the ultrasound signal from the first transducer if the information about the position of the device indicates that the device is being used in a generally horizontal (claim 8)/vertical (claim 9) orientation (see [0031], where the driving of the emitters can be performed with respect to one of the emitters that is most oriented  towards the receiver where the emitters are oriented in different directions in the mobile device).  (e.g. The Examiner notes that the Wulff reference relates to device orientation and the cited passage of [0022], [0025],[0031] describes the various directions emitters can be directed, including upwards or downwards or any other direction and due to this ability to direct to any direction this teaches the claimed requirement of generally vertical or horizontal) 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the ultrasound as taught by Lukasz with the adapting as taught by Wulff for the purpose of less multipath reverberations and increases likelihood of successful communication (See Wulff [0010]).

As to claim 13, Lukasz in view of Wulff teaches all of the limitations as in claim 1, above.
Furthermore, Lukasz teaches comprising obtaining information about the position of the device from one or more of the following: gyroscopes (see Lukasz [0014], gyroscope, accelerometers, proximity sensors, light level sensors, touch sensors, sound level sensors (see Lukask [0052], microphones), and a camera.

As to claim 14, Lukasz in view of Wulff teaches all of the limitations as in claim 1, above.
Furthermore, Wulff teaches for use in a voice biometrics system, wherein identifying whether the received speech signal is indicative of liveness comprises determining whether the received speech signal may be a product of a replay attack (see [0078], where imposter attack is ruled out since all three steps resulted in acceptable decision).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the ultrasound as taught by Lukasz with the adapting as taught by Wulff for the purpose of less multipath reverberations and increases likelihood of successful communication (See Wulff [0010]).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lukasz (EP 3156978, cited in IDS) un view of Wullf (US 2013/0279297), as applied in claim 1, and further in view of Calvarese (US 2015/0036462).
As to claim 2, Lukasz in view of Wulff teaches all of the limitations as in claim 1, above.
However, Lukasz in view of Wulff does not specifically teach wherein adapting the generating and transmitting of the ultrasound signal comprises: adjusting a transmit power of the ultrasound signal.
Calvarese does teach wherein adapting the generating and transmitting of the ultrasound signal comprises: adjusting a transmit power of the ultrasound signal (see [0047], where adapting of the transmit power level of an ultrasonic burst).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the ultrasound as taught by Lukasz in view of Wulff with the adapting as taught by Calvarese for the purpose of locating a device while eliminating prior issues (see Calvarese [0004]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lukasz (EP 3156978, cited in IDS) in view of Wullf (US 2013/0279297), as applied in claim 1, and further in view of Visser (US 2012/0224456).
As to claim 5, Lukasz in view of Wulff teaches all of the limitations as in claim 1, above.
However, Lukasz in view of Wulff does not specifically teach wherein obtaining information about a position of the device comprises obtaining information about a distance of the device from the voice source.
Visser is cited to disclose wherein obtaining information about a position of the device comprises obtaining information about a distance of the device from the voice source (see [0165], where distance between sensing device and sound source is determined).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the ultrasound as taught by Lukasz in view of Wulff with the distance as taught by Visser for the purpose of performing spatially selective processing operation with respect to multichannel signals (see Visser [0165).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lukasz (EP 3156978, cited in IDS) in view of Wullf (US 2013/0279297), as applied in claim 1, and further in view of Connor (US 7,492,913).
As to claim 10, Lukasz in view of Wulff teaches all of the limitations as in claim 1, above.
However, Lukasz in view of Wulff does not specifically teach wherein adapting the generating and transmitting of the ultrasound signal based on the information about the position of the device comprises: preventing transmission of the ultrasound signal if the information about the position of the device indicates that the device is being used in a far talk mode.
Connor does teach wherein adapting the generating and transmitting of the ultrasound signal based on the information about the position of the device comprises: preventing transmission of the ultrasound signal if the information about the position of the device indicates that the device is being used in a far talk mode (see claim 8, where selected speakers are disabled considered not near the user).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the ultrasound as taught by Lukasz in view of Wulff with the  position   as taught by Connor for the purpose of providing audio only corresponding to user location (see Connor claim 8).

As to claim 12, Lukasz in view of Wulff teaches all of the limitations as in claim 1, above.
However, Lukasz in view of Wulff does not specifically teach wherein obtaining information about a position of the device comprises obtaining information as to which of multiple loudspeaker transducers is closest to the voice source, and adapting the generating and transmitting of the ultrasound signal comprises transmitting the ultrasound signal primarily or entirely from that loudspeaker.
Connor teaches obtaining information about a position of the device comprises obtaining information as to which of multiple loudspeaker transducers is closest to the voice source, and adapting the generating and transmitting of the ultrasound signal comprises transmitting the ultrasound signal primarily or entirely from that loudspeaker (see claim 1+8, where the speakers which are close to the user are enabled, whereas others are disabled).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the ultrasound as taught by Lukasz in view of Wulff with the position   as taught by Connor for the purpose of providing audio only corresponding to user location (see Connor claim 8).

Allowable Subject Matter
Claims 7 and 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim an any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the cited prior arts of record teach the limitation of “wherein adapting the generating and transmitting of the ultrasound signal based on the information about the position of the device comprises: transmitting the ultrasound signal at an intensity in the range of 90-110dB SPL at 1cm if the information about the position of the device indicates that the device is being used in a near talk mode” as recited in claim 7 and  “wherein adapting the generating and transmitting of the ultrasound signal comprises adjusting a transmit power of the ultrasound signal, with a higher power being used when the device is further from the voice source, for distances below a predetermined maximum distance” as recited in claim 11.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-3PM, 5PM-7PM, Friday 8AM-noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
07/31/2022